DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/3/2022 is acknowledged.
Claims 2,5,7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/3/2022.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 requires a “:” after the word comprising AND the word “to” should be in front of the “:”.
Claim 15 requires a “:” after the word comprising AND the word “to” should be in front of the “:”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,4,6,12,13, 15 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Fuchs (WO2019/183584).
Fuchs discloses 1. A medical image processing apparatus comprising processing circuitry configured: 
to obtain Time-of-Flight (TOF) depiction image data generated on a basis of an annihilation point of a gamma ray; and  (Fuchs, “[00147] There may be several difficulties in the estimation of /. First, since for 3D time-of- flight (TOF) data both g and / are large the system A is very large, which as a result cannot be explicitly stored. For example, for a GE D710 PET/CT with 381x576x288x50 = 6.2E+9 data elements and 256x256x47= 3.1E6 image voxels, there are approximately 1E16 elements in the system matrix, A. Because this matrix has some structure and is sparse it can be computed on the fly, but the calculation although tractable may be very slow. Second, the noise distribution is generally assumed to be Poisson; however, it is unknown. Since the noise distribution is Poisson no closed form solution exists, and each iteration at a minimum requires the A operator and its adjoint to be used each iteration. This leads to very slow reconstruction times requiring multiple iterations. Third, the optimal regularizer and its weight term are unknown and remains an open problem. An accurate estimation of g depends on / and is therefore its estimated accuracy is limited. [00148] To address these challenges in estimating, an encoder-decoder network may be used to reconstruct images of the tracer distribution function, where the projection data is input, and the images are the output. Using this network model, the network learns the inverse of the forward model. The noise model may be learned rather than imposed. The regularization model may be also learned rather than imposed. If trained using real labeled data (not simulated), the model may learn the true forward model. One pass through the network is very fast on the order of a single system operator operation.”; NOTE: TOF images are inherently generated on the basis of an annihilation point of Gamma Rays.  See For example Ahn(PGPub 2015/0065854), paragraph 521)
to output reconstructed Positron Emission computed Tomography (PET) image data on a basis of the TOF depiction image data and a trained model that outputs the reconstructed PET image data on a basis of an input of the TOF depiction image data. (Fuchs, Paragraph 128, “[00128] The deep PET reconstruction method described herein can be extended to 3D by substituting the 2D convolutions and up-sampling steps in the model by their 3D versions.”; “[00147] There may be several difficulties in the estimation of /. First, since for 3D time-of- flight (TOF) data both g and / are large the system A is very large, which as a result cannot be explicitly stored. For example, for a GE D710 PET/CT with 381x576x288x50 = 6.2E+9 data elements and 256x256x47= 3.1E6 image voxels, there are approximately 1E16 elements in the system matrix, A. Because this matrix has some structure and is sparse it can be computed on the fly, but the calculation although tractable may be very slow. Second, the noise distribution is generally assumed to be Poisson; however, it is unknown. Since the noise distribution is Poisson no closed form solution exists, and each iteration at a minimum requires the A operator and its adjoint to be used each iteration. This leads to very slow reconstruction times requiring multiple iterations. Third, the optimal regularizer and its weight term are unknown and remains an open problem. An accurate estimation of g depends on / and is therefore its estimated accuracy is limited. [00148] To address these challenges in estimating, an encoder-decoder network may be used to reconstruct images of the tracer distribution function, where the projection data is input, and the images are the output. Using this network model, the network learns the inverse of the forward model. The noise model may be learned rather than imposed. The regularization model may be also learned rather than imposed. If trained using real labeled data (not simulated), the model may learn the true forward model. One pass through the network is very fast on the order of a single system operator operation.”; “[00150] Preprocessing of projection data may be done to allow efficient 3D TOF image reconstruction, because the size of the projection data the method described above is not suitable for GPUs for training the deep learning models. By preprocessing the projection data via exact Fourier or exact TOF-Fourier rebinning, the oblique data planes can be removed with little to no loss of information. This effectively reduces the size of the input data by a factor of 500 in the case of exact TOF-Fourier rebinning, making network training and use on a GPU tractable.”)

Fuchs discloses 3. The medical image processing apparatus according to claim 1, wherein the processing circuitry outputs the reconstructed PET image data, on the basis of the trained model generated by learning a plurality of pieces of TOF depiction image data having a plurality of mutually-different noise levels.(Fuchs, “3. Dataset Description”, paragraphs 152-154,156 “Pixels outside a 700 mm circular FOV were set to zero. PET acquisitions of these phantom images were then simulated using
PETSTEP, where the activity (noise) level of each image slice was randomized, and the random and scatter fractions were randomly drawn from normal distributions around realistic values for the given activity level and object size. The resulting activity distribution sinograms were then used as the Poisson parameters for generating the random counts. This ensured that the noise used in all simulation data were independently distributed” “The image simulator 1016 can be used to simulate PET scans and generate realistic projection dataset that includes effects of scattered and random coincidences, photon attenuation, counting noise, and image system blurring.”)

Fuchs discloses 4. The medical image processing apparatus according to claim 1, wherein the processing circuitry obtains the TOF depiction image data based on coincidence counting information acquired with respect to each of sections of a subject. (Fuchs, paragraph 71, “coincidence count”)

Fuchs discloses 6. The medical image processing apparatus according to claim 1, wherein the processing circuitry obtains the TOF depiction image data based on coincidence counting information acquired while a subject is being moved relative to a PET gantry device. (Fuchs, paragraph 71, “coincidence count”;  This is inherent to a PET Scan.  In a PET scan the scanner stays still while the platform moves the subject through the scanner; See for example “What is it like to have a PET Scan? Cancer Research UK”, https://www.youtube.com/watch?v=lk-VzATcv4M)

Fuchs discloses 12. The medical image processing apparatus according to claim 1, wherein the processing circuitry outputs the reconstructed PET image data, on a basis of the TOF depiction image data, an attenuation coefficient map, and the trained model that outputs the reconstructed PET image data on a basis of inputs of the TOF depiction image data and the attenuation coefficient map. (Fuchs, paragraph 143, “Precorrecting the data mixes its statistical properties and, as a result, is generally avoided in the inverse problem formulation due to its explicit use of a particular statistical model (Poisson in the case of PET). However, the solution is not explicitly dependent on any a priori data noise model making precorrection applicable. Alternatively, additional network inputs (attenuation map and scatter + randoms estimate) can be used. ”)

Fuchs discloses 13. The medical image processing apparatus according to claim 1, wherein the processing circuitry outputs the reconstructed PET image data, on a basis of the TOF depiction image data, morphological image data, and the trained model that outputs the reconstructed PET image data on a basis of inputs of the TOF depiction image data and the morphological image data. (Fuchs,  paragraph 84, “[0084] The imaging device 204 may perform a biomedical imaging scan on a subject to acquire a projection dataset. The imaging device 204 may be in any modality of biomedical imaging. The imaging device 204 may include a PET-computed tomography (CT) scanner, an X-ray CT Scanner, a SPECT CT scanner, an MRI scanner, an ultrasound scanner, and a photoacoustic scanner, among others.”, where in a PET-CT Scanner the CT image reads on the morphological image data)

	Fuchs discloses 15. A nuclear medicine diagnosis apparatus comprising processing circuitry configured: to acquire TOF depiction image data generated on a basis of an annihilation point of a gamma ray; and to output reconstructed PET image data on a basis of the TOF depiction image data and a trained model that outputs the reconstructed PET image data on a basis of an input of the TOF depiction image data. (See claim 1 above)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Zhou (PGPub 2019/0108904)
Fuchs discloses 8. The medical image processing apparatus according to claim 1, But does not expressly disclose “wherein the processing circuitry outputs the reconstructed PET image data, on a basis of the trained model corresponding to a site subject to a scan performed at a time of acquiring coincidence counting information from which the obtained TOF depiction image data is derived, the trained model being one of a plurality of trained models corresponding to a plurality of sites of a subject.”
Zhou discloses “wherein the processing circuitry outputs the reconstructed PET image data, on a basis of the trained model corresponding to a site subject to a scan performed at a time of acquiring coincidence counting information from which the obtained TOF depiction image data is derived, the trained model being one of a plurality of trained models corresponding to a plurality of sites of a subject.” (Zhou, “[0027] A medical image processing apparatus according to an embodiment includes a memory and processing circuitry. The memory stores a plurality of neural networks corresponding to a plurality of imaging target sites, respectively.” And “[0125] This embodiment therefore adopts a reconstruction device 514 that includes a plurality of DNNs addressing a plurality of different-sized FOVs, and that is adapted to input reconstructed images to the DNNs for corresponding FOV sizes and to output reconstructed images having the same level (user's desired level) of noise granularity not dependent on the FOV sizes.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify Fuchs by having a plurality of neural networks, each corresponding to different imaging sites FOV(Field of Views) as shown by Zhou.
The suggestion/motivation for doing so would have been a more accurate output image.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Fuchs with Zhou to obtain the invention as specified in claim 8.

	Fuchs in view of Zhou discloses 9. The medical image processing apparatus according to claim 8, wherein the processing circuitry derives site information indicating a site, on a basis of the obtained TOF depiction image data and another trained model that outputs the site information on a basis of an input of the TOF depiction image data, and the processing circuitry outputs the reconstructed PET image data, on a basis of one of the plurality of trained models that corresponds to the site indicated by the derived site information. (Zhou, “[0027] A medical image processing apparatus according to an embodiment includes a memory and processing circuitry. The memory stores a plurality of neural networks corresponding to a plurality of imaging target sites, respectively.” And “[0125] This embodiment therefore adopts a reconstruction device 514 that includes a plurality of DNNs addressing a plurality of different-sized FOVs, and that is adapted to input reconstructed images to the DNNs for corresponding FOV sizes and to output reconstructed images having the same level (user's desired level) of noise granularity not dependent on the FOV sizes.”)

Fuchs in view of Zhou discloses 10. The medical image processing apparatus according to claim 8, wherein the processing circuitry detects a site from image data in a position that matches a position of the obtained TOF depiction image data, and the processing circuitry outputs the reconstructed PET image data on a basis of one of the plurality of trained models that corresponds to the detected site. (Zhou, “[0027] A medical image processing apparatus according to an embodiment includes a memory and processing circuitry. The memory stores a plurality of neural networks corresponding to a plurality of imaging target sites, respectively.” And “[0125] This embodiment therefore adopts a reconstruction device 514 that includes a plurality of DNNs addressing a plurality of different-sized FOVs, and that is adapted to input reconstructed images to the DNNs for corresponding FOV sizes and to output reconstructed images having the same level (user's desired level) of noise granularity not dependent on the FOV sizes.”)

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Dwivedi (PGPub 2020/0066009)
Fuchs discloses 14. The medical image processing apparatus according to claim 1, 
But does not expressly disclose “comprising an interface capable of selecting whether the processing circuitry is caused to reconstruct the reconstructed PET image data by implementing a successive approximation reconstruction method or the processing circuitry is caused to derive the reconstructed PET image data by using the TOF depiction image data.”
Dwivedi discloses “comprising an interface capable of selecting whether the processing circuitry is caused to reconstruct the reconstructed PET image data by implementing a successive approximation reconstruction method or the processing circuitry is caused to derive the reconstructed PET image data by using the TOF depiction image data.” (Dwivedi, “[0026] To address this problem, in illustrative FIG. 1 the electronic processor 10 is further programmed to provide a reconstruction selection graphical user interface (GUI) 42 to assist the clinician in selecting an optimal image reconstruction algorithm from the set of available enhanced image reconstruction algorithms 40 for use in the operation 34. The reconstruction selection GUI 42 performs an operation 44 in which efficiently reconstructed sample ROI images are displayed to assist the clinician in the selection. To this end, a LOR sub-set fraction selection operation 46 is performed to select a fraction of the sub-set 32 of the LORs, and in an operation 48 this fraction of the sub-set is reconstructed using each image reconstruction algorithm of the set of available image reconstruction algorithms 40 to generate sample reconstructions. The fraction selection is chosen to balance sufficient image quality for selection of the reconstruction algorithm against excessive reconstruction time.”)

It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify Fuchs by having an interface which allows a user to select which type of reconstruction algorithm to use  as shown by Dwivedi.
The suggestion/motivation for doing so would have been to allow the user the option which to select.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Fuchs with Zhou to obtain the invention as specified in claim 14.


Allowable Subject Matter
Claim 11  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “[0052] Accordingly, in one embodiment, the projection data may be stored as time-of-flight (TOF) information corresponding to a measured difference in time between arrivals of each pair of gamma photons from each annihilation event for reconstructing 2D and/or 3D TOF images with high signal-to-noise ratio (SNR).”